Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with JOSEPH KUAN LIU on 12/08/2021.

Claim 2 should be amended as follow:
2. The bedside handle system of claim 1, wherein the first laser beam transmitter is positioned near a top end of the first handle, and the first laser beam receiver is positioned near a top end of the second handle.

Claim 7 should be amended as follow:
7. The bedside handle system of claim 1, wherein the wireless communication device supports Wi-Fi technology. 

Claim 8 should be amended as follow:
8. The bedside handle system of claim 1, wherein the wireless communication device transmits the alert signal in a form of one or more messages to one or more remote devices.


Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the most pertinent prior art Bautovich et al (US 2008/0083065) teaches a bed monitoring system, comprising a bed having three spaced apart photoelectric emitters and receivers mounted to the bed for establishing a field in the form of three respective beams, wherein if one or more of the beams being broken by the user crossing the periphery along which the respective beam extends, the three receivers send signals to a display/device which is responsive to the movement signal for providing a visual alarm.
The prior art does not teach, disclose and/or fairly suggest laser beam emitters and receivers, and the specific arrangements/locations of the laser beam emitters and receivers being mounted on the bed, wherein a first handle comprises a first laser beam transmitter configured to transmit a first laser beam; a second handle comprises a first laser beam receiver configured to receive the first laser beam; a second laser beam transmitter and a second laser beam receiver attached to a first side of the patient bed and configured to receive the second laser beam; a third laser beam transmitter and a third laser beam receiver attached to a second side of the patient bed and configured to receive the third laser beam; a first call button built into the first handle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAY A ABOUELELA/Primary Examiner, Art Unit 3791